DETAILED ACTION

Acknowledgments

The present application is being examined under the AIA  first inventor to file provisions. 
This action is in reply to the application filed on 01/12/2021.
Claims 1, 8, and 15 have been amended.
Claims 2, 9, and 18 have been cancelled.
Claims 1, 3-8, 10-17, and 19-20 are currently pending and have been examined.


Response to Arguments

Applicant’s arguments and amendments with respect to the rejection of claims 15-20 under 35 USC §101 have been fully and are persuasive.  The 35 USC §101 rejection of claims 15-20 is withdrawn.  
Applicant’s arguments with respect to the 35 USC §103 rejection of claim(s) 1, 3-8, 10-17, and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


	
	
Double Patenting

Claims 1, 7, 8, 14, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 13, and 15 of copending Application No. 16/408222 in view of Wehr (US 2006/0271431). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter, perform the same method steps, and a person of ordinary skill in the art would not be free to practice one of the claimed inventions without infrininging upon the other invention.  Elements of the claims in the present application that do not directly correlate to the claims of the reference application would have been obvious in view of the secondary reference of Wehr.  These elements are in bold in the table and are discussed below. 
This is a provisional nonstatutory double patenting rejection.
For reference, the following table matches the limitations of claim 1 of the reference application number 16/408222 with the similar limitations of claim 1 of the instant application.  

Claim 1 of 16/408251
Claim 1 of 16/408222
A network-enabled fuel dispensing system, comprising: 

A network-enabled fuel dispensing system, comprising: 

a fuel dispenser terminal located at a first location, comprising: 

a fuel dispenser terminal located at a first location, comprising: 

a user interface configured to: 

a user interface configured to:  

encrypt  a service request for a fuel purchase using a public encryption key , wherein the service request comprises card information associated with a customer; 

5generate a service request comprising card information associated with a customer; 
encrypt the service request; 

send the service request to a remote controller; 

send the encrypted service request to a remote controller; 

receive a personalized offer for the customer in response to sending the service request, wherein the personalized offer comprises a coupon for a product available at the first location; 

receive a personalized offer for the customer in response to 10sending the encrypted service request; and 
generate a personalized offer for the customer based on the identity of 20the customer; 


display at least a portion of the personalized offer; 
receive a user response that indicates the coupon was accepted; 

display at least a portion of the personalized offer; and 
send the personalized offer to the fuel dispenser terminal; 

send the user response to the remote controller; 
receive an authorization token for retrieving the product from the first location in response to sending the user feedback to the remote controller; and 

the remote controller located at a second location that is different from the first location, and comprising a processor configured to: 

output the authorization token, wherein outputting the authorization token comprises wirelessly transmitting the authorization token to a user device that is associated with the customer; and the remote controller located at a second location that is different from the first location, comprising a processor configured to: 


determine an identity of the customer based on the card information associated with the customer; 

receive the service request; 

receive the encrypted service request;  

decrypt the service request using a private encryption key; 

15decrypt the encrypted service request to identify the card information associated with the customer; 

send the personalized offer  in response to receiving the service request; 


receive the user response; 



determine the coupon was accepted based on the user response; 54121802ATTORNEY DOCKET NO.:PATENT APPLICATION 090278.0163USSN 16/408,251 3 


update the service request in response to determining that the coupon was accepted, wherein updating the service request comprises adding a purchase of the product to the fuel purchase in the service request; 


re-encrypt the service request using the same public encryption key that was used by the fuel dispenser terminal; 

re-encrypt the service request; and 

send the re-encrypted service request to a service processor; 

send the re-encrypted service request to a service processor
receive an authorization confirmation in response to sending the re-encrypted service request to the service processor; 


generate the authorization token in response to receiving the authorization confirmation; and send the authorization token to the fuel dispenser terminal



16/408222 discloses the claim elements above as shown in the chart.  
16/408222 does not disclose:
Wehr teaches:
send the personalized offer  in response to receiving the service request (offer of a carwash, see figure 3, 4, 5A (identifying characteristic) and [0051])
receive the user response (accept carwash offer, see [0051]); 
determine the coupon was accepted based on the user response (transmit acceptance, see [0051], host computer 12, see [0034])
update the service request in response to determining that the coupon was accepted, wherein updating the service request comprises adding a purchase of the product to the fuel purchase in the service request (adding cost of carwash to total cost, see [0051]); 
receive an authorization confirmation in response to sending the re-encrypted service request to the service processor (authorize transaction with payment card, see [0049]);
generate the authorization token in response to receiving the authorization confirmation; and send the authorization token to the fuel dispenser terminal (receive code for carwash, see [0051])
It would have been obvious to one of ordinary skill in the art to combine the system and method providing a network enabled fuel dispensing system of 16/408222 with the system and method for operating one or more fuel dispensers of Wehr because each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  A more secure transaction system can be created by combining 16/408222’s network enabled fuel dispensing system with Wehr’s fuel distribution and payment system.  

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “user interface configured to” in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The Examiner notes that the specification contains sufficient structure for following elements of claim 1 invoking 112(f):
Claim 1:
“a user interface configured to” (includes a display, processor, and an appropriate algorithm to accomplish the creation of a user interface, see specification page 10 lines 1-8)


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 3-8, 10-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:  Claims 1, 8, and 15 are eligible under Step 1 of the analysis as they are directed to statutory categories of patentability.  Claim 8 is directed to a method/process.  A process is a statutory category for patentability.  Claims 1 and 15 are drawn to a system including a server and processing hardware.  Therefore the claims are considered an apparatus and an apparatus is a statutory category for patentability. 
Step 2A Prong 1: In Prong One of Step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception:
Claim 1 includes the following limitations:
A network-enabled fuel dispensing system, comprising: 
a fuel dispenser terminal located at a first location, comprising: 
a user interface configured to: 
encrypt send a service request for a fuel purchase using a public encryption key to a remote controller, wherein the service request comprises card information associated with a customer; 
send the service request to a remote controller; 

receive a personalized offer for the customer in response to sending the service request, wherein the personalized offer comprises a coupon for a product available at the first location; 
display at least a portion of the personalized offer; 
receive a user response that indicates the coupon was accepted; 
send the user response to the remote controller; 
receive an authorization token for retrieving the product from the first location in response to sending the user feedback to the remote controller; and 
output the authorization token, wherein outputting the authorization token comprises wirelessly transmitting the authorization token to a user device that is associated with the customer; and
the remote controller located at a second location that is different from the first location, comprising a processor configured to: 
receive the service request; decrypt the service request using a private encryption key; 
send the personalized offer information in response to receiving the service request; 
receive the user response; 
determine the coupon was accepted based on the user response; 54121802ATTORNEY DOCKET NO.:PATENT APPLICATION 090278.0163USSN 16/408,251 3
update the service request in response to determining that the coupon was accepted, wherein updating the service request comprises adding a purchase of the product to the fuel purchase in the service request; 
re-encrypt encrypt the service request using the same public encryption key that was used by the fuel dispenser terminal; 
send the re-encrypted encrypted service request to a service processor; 
receive an authorization confirmation in response to sending the re-encrypted encrypted service request to the service processor; 
generate the authorization token in response to receiving the authorization confirmation; and 
send the authorization token to the fuel dispenser terminal
Claim 8 includes the following limitations:
An information control method, comprising: 
encrypting, by a fuel dispenser terminal located at a first location, a service request for a fuel purchase using a public encryption key to a remote controller, wherein the service request comprises card information associated with a customer; 
sending, by the fuel dispenser terminal, the service request to a remote controller;
receiving, by the remote controller located at a second location that is different from the first location, the service request; 
decrypting, by the remote controller, the service request using a private encryption key; 
sending, by the remote controller, a personalized offer for the customer to the fuel dispenser terminal, wherein the personalized offer comprises a coupon for a product available at the first location; 
displaying, by the fuel dispenser terminal, at least a portion of the personalized offer; 
receiving, by the fuel dispenser terminal, a user response that indicates the coupon was accepted; 
sending, by the fuel dispenser terminal, the user response to the remote controller; 
determining, by the remote controller, the coupon was accepted based on the user response; 
updating, by the remote controller, the service request in response to determining that the coupon was accepted, wherein updating the service request comprises adding a purchase of the product to the fuel purchase in the service request; 
re-encrypting, by the remote controller, the service request using the same public key that was used by the fuel dispenser terminal; 
sending, by the remote controller, the re-encrypted encrypted service request to a service processor; 
receiving, by the remote controller, an authorization confirmation in response to sending the re-encrypted encrypted service request to the service processor; 
generating, by the remote controller, an authorization token for retrieving the product from the first location in response to receiving the authorization confirmation; 
sending, by the remote controller, the authorization token to the fuel dispenser terminal; and 54121802ATTORNEY DOCKET NO.:PATENT APPLICATION 090278.0163USSN 16/408,251 6 
outputting, by the fuel dispenser terminal, the authorization token, wherein outputting the authorization token comprises wirelessly transmitting the authorization token to a user device that is associated with the customer
Claim 15 includes the following limitations:
A device, comprising: 
a network interface device in signal communication with a fuel dispenser terminal located at a first location, configured to receive: 
a service request for a fuel purchase comprising card information associated with a customer, wherein the service request is encrypted using a public encryption key by the fuel dispenser terminal; and 
a user response for a coupon for a product available at the first location; and 
a processor operably coupled to the network interface device, configured to: 
decrypt the service request using a private encryption key; 
send the personalized offer to the fuel dispenser terminal; 
determine the coupon was accepted based on the user response; 
update the service request in response to determining that the coupon was accepted, wherein updating the service request comprises adding a purchase of the product to the fuel purchase in the service request; 
re-encrypt encrypt the service request using the same public encryption key that was used by the fuel dispenser terminal; 
send the re-encrypted  service request to a service processor; 
receive an authorization confirmation in response to sending the re-encrypted encrypted service request to the service processor; 
generate an authorization token for retrieving the product in response to receiving the authorization confirmation; and 
send the authorization token to the fuel dispenser terminal, wherein sending the authorization token to the fuel dispenser terminal triggers the fuel dispenser terminal to wirelessly transmit the authorization token to a user device that is associated with the customer
Examiner notes: The above underlined claim terms fall under Step 2A – Prong Two of the analysis detailed below.
The claims recite an abstract idea of collecting user information, selecting a promotional offer, transmitting the promotional offer, receiving an input/selection from a user, and completing the transaction including the promotional offer, which under the broadest reasonable interpretation covers the performance of a commercial interaction-marketing or sales activity (see specification at page 1) which is a certain method of organizing human activity (e.g. fundamental economic principles or practices including hedging, insurance, mitigating risk; commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations; managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions).
As such, the Examiner concludes that claims 1, 8, and 15 recites an abstract idea (Step 2A – Prong One: YES)
Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.  Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.
Step 2A Prong 2:  In Step 2A Prong Two, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception.  An “additional element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element).  The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claim limitations recite the following additional elements that are beyond the judicial exception (additional elements are underlined):
Claim 1 includes the following limitations:
A network-enabled fuel dispensing system, comprising: 
a fuel dispenser terminal located at a first location, comprising: 
a user interface configured to: 
encrypt send a service request for a fuel purchase using a public encryption key to a remote controller, wherein the service request comprises card information associated with a customer; 
send the service request to a remote controller; 
receive a personalized offer for the customer in response to sending the service request, wherein the personalized offer comprises a coupon for a product available at the first location; 
display at least a portion of the personalized offer; 
receive a user response that indicates the coupon was accepted; 
send the user response to the remote controller; 
receive an authorization token for retrieving the product from the first location in response to sending the user feedback to the remote controller; and 
output the authorization token, wherein outputting the authorization token comprises wirelessly transmitting the authorization token to a user device that is associated with the customer; and
the remote controller located at a second location that is different from the first location, comprising a processor configured to: 
receive the service request; decrypt the service request using a private encryption key; 
send the personalized offer information in response to receiving the service request; 
receive the user response; 
determine the coupon was accepted based on the user response; 
update the service request in response to determining that the coupon was accepted, wherein updating the service request comprises adding a purchase of the product to the fuel purchase in the service request; 
re-encrypt encrypt the service request using the same public encryption key that was used by the fuel dispenser terminal; 
send the re-encrypted encrypted service request to a service processor; 
receive an authorization confirmation in response to sending the re-encrypted encrypted service request to the service processor; 
generate the authorization token in response to receiving the authorization confirmation; and 
send the authorization token to the fuel dispenser terminal
Claim 8 includes the following limitations:
An information control method, comprising: 
encrypting, by a fuel dispenser terminal located at a first location, a service request for a fuel purchase using a public encryption key to a remote controller, wherein the service request comprises card information associated with a customer; 
sending, by the fuel dispenser terminal, the service request to a remote controller;
receiving, by the remote controller located at a second location that is different from the first location, the service request; 
decrypting, by the remote controller, the service request using a private encryption key; 
sending, by the remote controller, a personalized offer for the customer to the fuel dispenser terminal, wherein the personalized offer comprises a coupon for a product available at the first location; 
displaying, by the fuel dispenser terminal, at least a portion of the personalized offer; 
receiving, by the fuel dispenser terminal, a user response that indicates the coupon was accepted; 
sending, by the fuel dispenser terminal, the user response to the remote controller; 
determining, by the remote controller, the coupon was accepted based on the user response; 
updating, by the remote controller, the service request in response to determining that the coupon was accepted, wherein updating the service request comprises adding a purchase of the product to the fuel purchase in the service request; 
re-encrypting, by the remote controller, the service request using the same public key that was used by the fuel dispenser terminal; 
sending, by the remote controller, the re-encrypted encrypted service request to a service processor; 
receiving, by the remote controller, an authorization confirmation in response to sending the re-encrypted encrypted service request to the service processor; 
generating, by the remote controller, an authorization token for retrieving the product from the first location in response to receiving the authorization confirmation; 
sending, by the remote controller, the authorization token to the fuel dispenser terminal; and 
outputting, by the fuel dispenser terminal, the authorization token, wherein outputting the authorization token comprises wirelessly transmitting the authorization token to a user device that is associated with the customer
Claim 15 includes the following limitations:
A device, comprising: 
a network interface device in signal communication with a fuel dispenser terminal located at a first location, configured to receive: 
a service request for a fuel purchase comprising card information associated with a customer, wherein the service request is encrypted using a public encryption key by the fuel dispenser terminal; and 
a user response for a coupon for a product available at the first location; and 
a processor operably coupled to the network interface device, configured to: 
decrypt the service request using a private encryption key; 
send the personalized offer to the fuel dispenser terminal; 
determine the coupon was accepted based on the user response; 
update the service request in response to determining that the coupon was accepted, wherein updating the service request comprises adding a purchase of the product to the fuel purchase in the service request; 
re-encrypt encrypt the service request using the same public encryption key that was used by the fuel dispenser terminal; 
send the re-encrypted  service request to a service processor; 
receive an authorization confirmation in response to sending the re-encrypted encrypted service request to the service processor; 
generate an authorization token for retrieving the product in response to receiving the authorization confirmation; and 
send the authorization token to the fuel dispenser terminal, wherein sending the authorization token to the fuel dispenser terminal triggers the fuel dispenser terminal to wirelessly transmit the authorization token to a user device that is associated with the customer
These additional elements are not indicative of integration into a practical application because:
Regarding the “network enabled fuel dispensing system,” “fuel dispenser terminal”, “remote controller,” “a user device,” and a “processor,” these elements add the words “apply it” (or an equivalent) to the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f).  The additional elements above are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of transmitting/displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional element(s) do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Dependent claims 3-7, 10-14, 17, and 19-20 fails to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
Step 2B:  In Step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception.  This analysis is also termed a search for an “inventive concept.”  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. See Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
As discussed above in Step 2A Prong Two, the elements “network enabled fuel dispensing system,” “fuel dispenser terminal”, “remote controller,” “a user device,” and a “processor,” add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f).  
Dependent claims 3-7, 10-14, 17, and 19-20 fails to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that no additional element, or combination of additional claim elements is/are sufficient to ensure the claims(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
	

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wehr (US 2006/0271431), in view of Lewis (US 2014/0081874) and Perry (US 10,360,551).
Claims 1, 8, 15:
Wehr discloses:
A network-enabled fuel dispensing system, comprising (network connect fuel dispenser, see figure 1, [0005]): 
a fuel dispenser terminal located at first location, comprising (fuel dispensers, see figure 1, [0035]): 
a user interface configured to (POS interface, see [0037]): 

[…] a service request for a fuel purchase […], wherein the service request comprises card information associated with a customer (send card info, see [0038, 0046], remote host computer (12), see figure 1, [0034]); 
send the service request to a remote controller;
receive a personalized offer for the customer in response to sending the service request, wherein the personalized offer comprises a coupon for a product available at the first location (offer of a carwash, see figure 3, 4, 5A (identifying characteristic) and [0051]); 
display at least a portion of the personalized offer (offer of a carwash, see figure 3 and [0051]); 
receive a user response that indicates the coupon was accepted (accept carwash offer, see [0051]); 
send the user response to the remote controller (transmit acceptance, see [0051], host computer 12, see [0034]); 
receive an authorization token for retrieving the product from the first location in response to sending the user feedback to the remote controller (receive code for carwash, see [0051]); and 
output the authorization token (receive code for carwash, see [0051]); and 
the remote controller located at a second location that is different from the first location, comprising a processor configured to (host computer 12, see figure 1): 
receive the service request (receive acceptance, see [0051]); 
send the personalized offer in response to receiving the service request  (offer of a carwash, see figure 3, 4, 5A and [0051]); 
receive the user response (transmit acceptance, see [0051]); 
determine the coupon was accepted based on the user response (transmit acceptance, see [0051], host computer 12, see [0034]); 
update the service request in response to determining that the coupon was accepted, wherein updating the service request comprises adding a purchase of the product to the fuel purchase in the service request (adding cost of carwash to total cost, see [0051]); 
send the […] service request to a service processor (send card info, see [0038, 0046], remote host computer (12), see figure 1, [0034]);
receive an authorization confirmation in response to sending the […] to the service processor (authorize transaction with payment card, see [0049]); 
generate the authorization token in response to receiving the authorization confirmation; and (receive code for carwash, see [0051])
send the authorization token to the fuel dispenser terminal, wherein sending the authorization token to the fuel dispenser terminal (receive code for carwash, see [0051]), 
Wehr does not disclose:
re-encrypt the service request using the same public encryption key that was used by the fuel dispenser terminal;
decrypt the service request using a private encryption key;
encrypt […] using a public encryption key
re-encrypted service request
triggers the fuel dispenser terminal to wirelessly transmit the authorization token to a user device that is associated with the customer. 
Lewis teaches:
re-encrypt the service request using the same public encryption key that was used by the fuel dispenser terminal (re-using of public/private encryption keys to re-encrypt/decrypt card data/tokens, see [0442 and 0446]);
decrypt the service request using a private encryption key (decrypt using a private encryption key, see [0442]; see also [0446]);
encrypt […] using a public encryption key (encrypt using a public encryption key, see [0442]; see also [0446])
re-encrypted service request (re-encrypt the token/payment method, see [0442]; see also [0446])
It would have been obvious to one of ordinary skill in the art to combine the system and method for operating one or more fuel dispensers of Wehr with the ATM based encryption system of Lewis because 1) a need exists for a fuel system to collect and transmit payment data (see Wehr [0009, 0010]); and 2) a need exists for providing means of encrypting sensitive data transmitted at a POS/Kiosk used by a customer (see Lewis, abstract and [0004, 0005]). A more secure fuel delivery system is created by combining the fuel payment and delivery system of Wehr with the known encryption techniques used by Lewis in an alternative POS/Kiosk system that also permits a user to exchange sensitive data.  
Perry teaches:
triggers the fuel dispenser terminal to wirelessly transmit the authorization token to a user device that is associated with the customer (emulation of the POS on the mobile device thereby transmitting, wirelessly, the results of the transaction (receipt data), see figure 4 and Col 31 L8-45).
It would have been obvious to one of ordinary skill in the art to combine the system and method for operating one or more fuel dispensers of Wehr with the ATM based encryption system of Lewis and the system and method for emulating a POS on a mobile device of Perry because 1) a need exists for a fuel system to collect and transmit payment data (see Wehr [0009, 0010]); 2) a need exists for providing means of encrypting sensitive data transmitted at a POS/Kiosk used by a customer (see Lewis, abstract and [0004, 0005]); and 3) a need exists for providing a POS system of a user’s device operated in conjunction with a store/merchant based POS system, see Abstract, Col 1 Line 65 – Col 2 Line 13). A more secure fuel delivery system is created by combining the fuel payment and delivery system of Wehr with the known encryption techniques used by Lewis in an alternative POS/Kiosk system that also permits a user to exchange sensitive data using the user’s own mobile device of Perry.  
Claims 3, 10. 
The combination of Wehr, Lewis, and Perry discloses each element of claim 1/8 above; Wehr further discloses:
wherein outputting the authorization token comprises printing a representation of the authorization token onto a ticket (printer for printing receipts, see [0038, 0051]).
Claims 4, 11. 
The combination of Wehr, Lewis, and Perry discloses each element of claim 1/8 above; Wehr further discloses:
wherein outputting the authorization token comprises sending the authorization token to a device located at the first location (receive code for carwash at POS, see [0051, 0053])
Claims 5, 12, 19. 
The combination of Wehr, Lewis, and Perry discloses each element of claim 1/8/15 above; Wehr further discloses:
wherein generating the authorization token comprises generating an alpha numeric code (alphanumeric code, see [0097]).
Claims 6, 13, 20. 
The combination of Wehr, Lewis, and Perry discloses each element of claim 1/8 above; Wehr further discloses:
wherein generating the authorization token comprises generating a barcode (barcode, see [0063]).
Claim 7. 
The combination of Wehr, Lewis, and Perry discloses each element of claim 1 above; Wehr further discloses:
further comprising a local controller located at the first location, wherein (POS unit, see figure 1, [0034]):
the local controller is in signal communication with the fuel dispenser terminal and the remote controller (POS, fuel dispenser, network, see figure 1); and 
the local controller is configured to communicate data between the fuel dispenser terminal and the remote controller (POS, fuel dispenser, network, computer system, see figure 1).
Claim 14:
The combination of Wehr, Lewis, and Perry discloses each element of claim 8 above; Wehr further discloses:
receiving, by a local controller located at the first location, an … from the fuel dispenser terminal (submit payment info, see [0038, 0046]); and 
sending, by the local controller, the … to the remote controller (submit payment info, see[0038, 0046]).
Wehr does not disclose:
encrypted service request
Perry teaches:
encrypted service request (encrypt communication at POS, see Col 9 L29-42)
It would have been obvious to one of ordinary skill in the art to combine the system and method for operating one or more fuel dispensers of Wehr with the ATM based encryption system of Lewis and the system and method for emulating a POS on a mobile device of Perry because 1) a need exists for a fuel system to collect and transmit payment data (see Wehr [0009, 0010]); 2) a need exists for providing means of encrypting sensitive data transmitted at a POS/Kiosk used by a customer (see Lewis, abstract and [0004, 0005]); and 3) a need exists for providing a POS system of a user’s device operated in conjunction with a store/merchant based POS system, see Abstract, Col 1 Line 65 – Col 2 Line 13). A more secure fuel delivery system is created by combining the fuel payment and delivery system of Wehr with the known encryption techniques used by Lewis in an alternative POS/Kiosk system that also permits a user to exchange sensitive data using the user’s own mobile device of Perry.  
Claim 16. 
The combination of Wehr, Lewis, and Perry discloses each element of claim 15 above; Wehr further discloses:
wherein the processor is further configured to send a personalized offer that comprises the coupon for the product to the fuel dispenser terminal in response to receiving the service request (personalized offers, fuel discount coupons, see [0063, 0092] figure 5A).
Claim 17. 
The combination of Wehr, Lewis, and Perry discloses each element of claim 16 above; Wehr further discloses:
wherein the personalized offer further comprises an advertisement (advertisement, see [0063]).


CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references are cited to further show the state of the art with respect to providing incentives at a POS system.
U.S. Pub No. 2017/0213212 to Dicker disclosing conducting transactions using electronic devices with non-native credentials.
U.S. Pub No. 2015/0106196 to Williams disclosing a system and method for providing improved user experience in a fuel dispensing environment.
U.S. Pub No. 2014/0095318 to Hradetzky disclosing personalized advertising at a POS unit.
U.S. Pub No. 2014/0074605 to Sanchez disclosing systems and methods for facilitating purchases at a gas station via mobile commerce.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Cross whose telephone number is (571)270-7549.  The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 571-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.C/Examiner, Art Unit 3682                                                                                                                                                                                                        
/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682